Citation Nr: 0012243	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1969.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran has a tenth grade education and he worked for 
about 18 years as a bus driver.

2.  The veteran has established service connection for a left 
calf disability, evaluated as 10 percent disabling.

3.  The veteran's left calf disability does not preclude him 
from obtaining and maintaining all forms of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left calf disability is 
precluding him from working.  As an initial matter, the Board 
finds the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is further 
satisfied that all facts relevant to this claim have been 
properly and sufficiently developed.

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the veteran's left calf disability is currently 
evaluated as 10 percent disabling, and this is his only 
service-connected disability, he does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Notwithstanding, a 
total rating based on individual unemployability may be 
granted on the basis of extraschedular considerations in a 
case in which a veteran is in fact unemployable by reason of 
his service-connected disabilities, but who fails to meet the 
percentage requirements.  Specific attention is afforded the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Determinations are made 
irrespective of the veteran's age, however.  For the reasons 
set forth below, the Board finds that the evidence does not 
reflect that the veteran's left calf disability renders him 
unable to secure or follow a substantially gainful occupation 
within the meaning of VA law.  As such, the criteria for 
assignment of a total rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b), are not met and the claim 
must be denied.

According to his March 1995 Application for Increased 
Compensation Based on Unemployability, the veteran worked as 
a bus driver for about 40 hours a week from 1973 to October 
1991.  According to a March 1995 report from a social worker, 
the veteran had a motor vehicle accident in 1990 and he 
injured his back.  The veteran reported that he was fired 
from his bus driving employment because of excessive 
absenteeism due to both his left leg disability and to a back 
injury incurred during the motor vehicle accident.  At a VA 
examination in March 1995, the examiner diagnosed chronic 
muscle spasm in the veteran's spine since the motor vehicle 
accident in 1990.

The veteran has claimed that his service-connected left calf 
disability is causing him to be unable to retain 
substantially gainful employment.  According to an August 
1997 letter from Victor L. Horsley, D.P.M.,  the veteran was 
under his care from March 1996 until that time.  Dr. Horsley 
expressed the opinion that the veteran had not recovered 
sufficiently to be able to return to regular work duties 
until further notice because of chronic gout, PVD, Achelies 
[sic] tendonitis, and antalgic [sic] gait and apropulsion 
[sic].  The record contains another August 1997 letter, this 
one from William Andrisse, M.D., stating that the veteran had 
low back pain, pain and numbness in his left lower extremity 
and foot, and weakness in his left lower extremity and foot.  
Dr. Andrisse did not express an opinion that the veteran was 
unable to work because of his left calf disability.  

Initially, the Board notes that the record does not contain a 
medical opinion establishing unemployability because of his 
left calf disability.  However, in Beaty v. Brown, 6 Vet. 
App. 532 (1994), the United States Court of Appeals for 
Veterans Claims (Court) indicated that the absence of an 
unequivocal professional opinion of record that the veteran 
was unemployable was not determinative.  In the veteran's 
case, in addition to the absence of a definitive medical 
opinion that he is unemployable because of his left calf 
disability, there is an absence of other evidence that would 
support that conclusion.  The Board notes that the veteran 
has made an allegation to the effect that his left calf 
disability precludes him from substantially gainful 
employment.  This contention has not been supported by 
objective clinical data.  The Board finds no medical or other 
objective evidence that the veteran currently is unemployable 
due to his left calf disability.  The Board acknowledges the 
veteran's contentions that he has lost work in the past due 
to his left calf.  However, the regulations regarding TDIU 
require that the veteran must be unable to maintain gainful 
employment in every reasonable field when considering his 
education, experience, and background.  There is no 
circumstance of education or employment that would place this 
veteran, rated at 10 percent disabled, in a different 
category or position than any other veteran so rated.  

The veteran has stated that working is difficult in light of 
his left calf disability and his low back disorder, but the 
Board notes that only his left calf disability is service 
connected.  In other words, the veteran has other 
disabilities that may be affecting his ability to work, 
assuming that he is unable to work because of his 
disabilities.  To be rated as totally disabled because of a 
service-connected disability, however, the veteran must show 
that his left calf disability, alone, is sufficiently severe 
to produce unemployability.  The veteran has not met this 
burden, and his claim must therefore be denied.  Rather, the 
veteran has only shown that his calf disability is 10 percent 
disabling and there is no basis to apply an extra-schedular 
evaluation.

Further, for the veteran to prevail, it is necessary that the 
record reflect some factor that takes his case outside the 
realm of the usual.  The sole fact that he is unemployed, 
minimally employed or has difficulty obtaining work is not 
enough.  A rating of 10 percent in itself is a recognition 
that the service-connected disability is productive of some 
impairment of his vocational activities.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The Board finds no 
competent medical evidence of record to indicate that the 
veteran cannot obtain alternative employment in a field other 
than driving a bus, or that he is unable to maintain 
substantial employment in a less strenuous occupation within 
the transportation field.  In short, the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his left calf disability.  The Board has 
considered the applicability of the doctrine of reasonable 
doubt under 38 U.S.C.A. § 5107(b) in connection with the 
veteran's claim for a total rating; however, the doctrine is 
inapplicable because the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

